Citation Nr: 1110387	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-11 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to left knee post traumatic osteoarthritis.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to anxiety disorder with posttraumatic stress disorder and/or non-steroidial anti-inflammatory drug use for service-connected disabilities.

5.  Entitlement to service connection for elevated liver enzymes.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for a loss of upper and lower body strength.

8.  Entitlement to an increased evaluation for anxiety disorder with posttraumatic stress disorder, currently evaluated as 70 percent disabling.

9.  Entitlement to an increased evaluation for a lumbosacral strain, currently evaluated as 10 percent disabling. 

10.  Entitlement to an increased evaluation for residuals of a right hand injury, currently evaluated as 10 percent disabling. 

11.  Entitlement to an effective date earlier than August 9, 2002, for the award of an increased rating for anxiety disorder with posttraumatic stress disorder.

12.  Entitlement to an effective date earlier than August 9, 2002, for the award of an increased rating for a lumbosacral strain.  

13.  Entitlement to an effective date earlier than August 9, 2002, for the award of a total rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had perfected an appeal in connection with the claim for entitlement to service connection for bilateral hearing loss.  That claim was granted in an April 2008 rating decision.  Thus, that issue is no longer part of the current appeal.

In February 2009, the Veteran requested a hearing before the Board at its Central Office.  In April 2009, he submitted a written statement that he no longer wanted a hearing.  Thus, the Board finds that the hearing request has been successfully withdrawn.

During the appeal process, the RO considered the Veteran's claims for service connection for a right knee disability and a gastrointestinal disorder on the merits.  These claims had been previously denied in a December 1970 rating decision that had become final.  Thus, the claims of entitlement to service connection for a right knee disability and a gastrointestinal disorder is an attempt to reopen the previously-denied claims.  The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 (2010) in such instances regardless of the actions of the RO, and has recharacterized the issues accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to (1) service connection for a right knee disability; (2) service connection for a gastrointestinal disorder, to include secondary to an anxiety disorder with posttraumatic stress disorder, and/or non-steroidial anti-inflammatory drug use for service-connected disabilities; (3) service connection for a sleep disorder; (4) service connection for a loss of upper and lower body strength; (5) an increased evaluation for an anxiety disorder with posttraumatic stress disorder, currently evaluated as 70 percent disabling; (6) an increased evaluation for a lumbosacral strain, currently evaluated as 10 percent disabling; (7) an increased evaluation for residuals of a right hand injury, currently evaluated as 10 percent disabling; (8) an effective date earlier than August 9, 2002, for the award of an increased rating for an anxiety disorder with posttraumatic stress disorder; (9) an effective date earlier than August 9, 2002, for the award of an increased rating for a lumbosacral strain; and (10) an effective date earlier than August 9, 2002, for the award of a total rating for compensation based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the December 1970 rating decision, which denied entitlement to service connection for a right knee disability and gastrointestinal abnormality, is final.  

2.  The evidence submitted since the December 1970 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right knee disability and a gastrointestinal disorder.

3.  Elevated liver enzymes are not a disease or injury for which service connection may be granted.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision denying entitlement to service connection for a right knee disability and a gastrointestinal abnormality is final.  New and material evidence sufficient to reopen the claims has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for entitlement to service connection for elevated liver enzymes have not been met.  38 U.S.C.A. §§ 1110, 5103. 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  As to the claim for service connection for elevated liver enzymes, VA notified the Veteran in correspondence dated in October 2002 of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  It did not, however, notify the Veteran how disability evaluations and effective dates are assigned.  The Veteran is not prejudiced by this failure, as the preponderance of the evidence is against the claim for entitlement to service connection for elevated liver enzymes.  Thus, any questions as to the appropriate disability rating or effective date to be assigned are moot.

VA has also fulfilled its duty to assist the claimant, including obtaining VA medical records and private medical records identified by the Veteran.  The Veteran has submitted private medical records himself.  The RO searched a database to see if the Veteran was in receipt of Social Security Administration benefits, and the result was negative.  Thus, there was no duty on the part of VA to obtain any Social Security Administration records.  VA did not provide the Veteran with a VA examination in connection with the claim for entitlement to service connection for elevated liver enzymes.  The Veteran is not entitled to a VA examination because there is no competent evidence of a current disability manifested by elevated liver enzymes at any time during the appeal.  Without competent evidence of a current disability, VA has no duty to provide an examination or medical opinion in connection with that claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).  

The Board notes that it is remanding most of the claims on appeal for additional development, to include obtaining additional medical evidence.  The Board finds that it can still decide the issue of entitlement to service connection for elevated liver enzymes for two reasons: (1) the Veteran has made no specific allegation of there being outstanding records pertaining to the elevated liver enzymes claim and, more importantly, (2) service connection cannot be awarded for a laboratory finding, when there is no underlying disease process identified.  

Given the fact that the Board is reopening the claims of entitlement to service connection for a right knee disability and a gastrointestinal disorder and remanding the reopened claims for further development, it is not necessary to review whether VA has fully complied with the VCAA regarding that issue.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Analysis

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the December 1970 rating decision, which denied entitlement to service connection for a right knee disability and a gastrointestinal abnormality, the evidence of record consisted of service treatment records, VA examination reports, and the Veteran's contentions.  The service treatment records showed complaints of right knee pain.  In the Veteran's August 1970 application for benefits, he stated he had a "nervous stomach."  The September 1970 VA joints examination report showed that the range of motion of the right knee was full without evidence of crepitus, collateral cruciate ligament was intact, and McMurray's sign was negative.  An x-rays taken of the right knee was negative.  The November 1970 VA examination report shows the Veteran reported having a nervous stomach.  The examiner did not enter a diagnosis pertaining to that complaint.  The RO denied the claims based upon a finding that there was no current disability pertaining to the right knee or a gastrointestinal disorder.  The Veteran was notified of the decision in January 1971, and he did not appeal.  Hence, the December 1970 rating decision is final.  38 U.S.C.A. § 7105.

In August 2002, the Veteran submitted a request to reopen the claim of entitlement to service connection for a gastrointestinal disorder.  At that time, he alleged he has had gastrointestinal bleeding from service until the time of his August 2002 application.  In October 2002, the Veteran submitted a request to reopen the claim for entitlement to service connection for a right knee disability.  At that time, he alleged that the left knee problems he was having had caused right knee problems.

As to the right knee, the evidence of record shows that the Veteran underwent right knee surgery in 1996.  A December 2000 private medical record shows that the examiner stated that x-rays of the knee revealed "mild signs of [osteoarthritis]."  As to the gastrointestinal disorder, the evidence of record shows that the Veteran was diagnosed with a gastrointestinal bleed secondary to non-steroidial anti-inflammatory drug-induced ulcer in 2002.

The facts in these records relate to an unestablished fact necessary to substantiate the appellant's claims, i.e., evidence of a current right knee disability and a current gastrointestinal disorder.  Thus, the evidence is considered new and material, and the claims are reopened.  The claims are being remanded to provide VA examinations and obtain medical opinions.

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, the service treatment records, private medical records, and the VA medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Although the Veteran has been shown to have elevated liver enzymes in June 2002, a liver disease has not been attributed to this laboratory finding.  Elevated liver enzymes are laboratory results, and are not, in and of themselves, a disability.  Elevated liver enzymes therefore are not a disability under the VA Schedule for Rating Disabilities (Rating Schedule).  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.).  Thus, there is no basis for the award of service connection for elevated liver enzymes.

As there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis for a disability claimed as elevated liver enzymes, there is no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  The Board has considered the Veteran's and his wife's assertions and those advanced by his representative in connection with the appeal.  The Veteran has alleged that elevated liver enzymes are the result of Agent Orange exposure.  It must, however, first be established that the appellant has a disability due to elevated liver enzymes.  Establishing that fact is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As lay persons without appropriate medical training and expertise, the Veteran, his wife, and his representative simply are not competent to render a relevant opinion on this medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, their assertions have no probative value.  Under these circumstances, the Board concludes that the appellant's claim must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for a gastrointestinal disorder is reopened.

Entitlement to service connection for elevated liver enzymes is denied.


REMAND

In going through the claims file, the Board found that multiple records that have been identified but have not been obtained.  The Board is aware that the Veteran has submitted some private medical records himself; however, there are other medical records the Board finds would be relevant in its consideration of the claims on appeal, which are discussed below.  

In the August 2002 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran indicated having received psychiatric treatment from Dr. Bernard Member at Family Psychiatry of Fredericksburg.  Dr. Member wrote a letter in July 2002 indicating he had first treated the Veteran in August 2001 and had seen him "multiple times since, most recently 6/10/02;" however, he did not attach any treatment records.  Those records would be relevant to the Veteran's claim of entitlement to an increased rating for the psychiatric disorder, and his claim of entitlement to an earlier effective date for the award of the increased rating.

Also in the August 2002 VA Form 21-526, the Veteran indicated having received treatment from Dr. Frank J. DeTrane at Gastroenterology Associates of Fredericksburg.  There are some medical records from Dr. DeTrane, but those records pertain to treatment provided at Mary Washington Hospital and not in the offices of Gastroenterology Associates of Fredericksburg.  The records from Gastroenterology Associates would be relevant to the Veteran's claim for entitlement to service connection for a gastrointestinal disorder.  They must be secured.

In an April 2002 private medical record, it shows that the appellant's wife reported the Veteran had been seeing Dr. Member and a social worker "Sophie" for his posttraumatic stress disorder.  It is unclear whether "Sophie" works for Dr. Member or is a sole practitioner.  The Veteran should provide the name and address of the social worker ("Sophie") so that VA may attempt to obtain her treatment records.

In several April 2002 private medical records, it indicates that the Veteran had an overdose one year prior, i.e., about April 2001.  In one of the records, it showed, "A year ago he overdosed on sleeping pills after his daughter lost her first baby."  Another record indicates that the Veteran's children confirmed this attempt.  Thus, there may be outstanding records pertaining to this incident, and the Veteran should provide the necessary information for VA to obtain these records.

At a February 2003 VA psychiatric evaluation, the Veteran reported having been treated by Dr. Murray Cohen.  See also list of doctors attached to VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in October 2003.  Dr. Cohen's records are not part of the claims file, and an attempt to obtain them should be made, as they are relevant.

Included on the October 2003 list that the Veteran provided with the VA Form 21-8940 is treatment by Kurt Larson and treatment at the McGuire VA clinic in Fredericksburg.  As to the former, there is no indication for what disability or disabilities Dr. Larson has treated the Veteran.  The Veteran should clarify this and provide VA permission to obtain the records if they relate to one of the disabilities being remanded.  

As to the VA clinic, the earliest treatment records in the claims file are dated in May 2005.  The Veteran submitted this list of treating facilities in October 2003, which would indicate his having received VA treatment at least from 2003.  The RO/AMC should ask the Veteran when he first received treatment at that facility.  It must then attempt to obtain VA treatment records from at least January 2003 or earlier if the Veteran indicates the receipt of treatment earlier.  Additionally, in a letter, dated January 26, 2005, the Veteran stated he and his wife were receiving therapy (mental) treatment from DL and individual therapy with Dr. TJ.  This would indicate current treatment in January 2005.  The first treatment record in the claims file from this facility is dated May 18, 2005.  Thus, there must be earlier records that have not been associated with the claims file.

Also in this January 2005 letter, the Veteran stated he had received physical therapy "[t]his past summer" for his low back at the VA Medical Center in Richmond, Virginia.  There are no 2004 physical therapy records from that VA facility.  Thus, an attempt to obtain those records must be made.

In July 2004 letter, a social worker, Florence Duke, stated she had treated the Veteran for psychiatric symptoms from 1979 to 1982 and again from 1990 to 1991.  She did not provide copies of her treatment records.  The Board finds that an attempt to obtain these treatment records must be made.

As to the claims for entitlement to service connection for a right knee disability and a gastrointestinal disorder, the Board finds that medical examinations and opinions are necessary to make a decision on the claims.  See 38 U.S.C.A. § 5103A(d)(2).

If the additional medical records received establish that the Veteran has a separately-diagnosed sleep disorder, then an examination should be provided.  

The last time the service-connected anxiety disorder with posttraumatic stress disorder, lumbosacral strain, and right hand injury were examined was in February and March 2007.  Current VA examinations for these disabilities should be provided.  

When considering the claims of entitlement to an effective date earlier than August 9, 2002, for both the award of an increased rating for an anxiety disorder with posttraumatic stress disorder, and a total rating for compensation based upon individual unemployability in connection with the Veteran's allegations of not having worked full time since 1980 due to his psychiatric disorder, the RO/AMC should consider the following evidence in the claims file: (i) a March 2000 private medical record indicating that the Veteran "works as a real estate agent;" (ii) an April 2002 Mary Washington Hospital "Initial Mental Health Evaluation" record on page 5 showing "Employed Since: 1989" and "Significant Employment History: Real Estate" with "Unemployed Since" left blank (suggesting current employment); (iii) an April 2002 Registration Form showing "Employment Status" as "Full." (other options were "Part," "Self," "Retired," "Not Employed," and "Other," all of which were left blank) and the Veteran's employer's name, address, and phone number were listed underneath; (iv) an April 2002 Mary Washington Hospital Consultation showing the examiner wrote, "[The Veteran] works in real estate.  His wife works in real estate. . . .  He states he has been working hard in real estate.  What they do is buy houses, renovate them, and rent them out again.  He has been exhausted recently, working very hard;" (v) an April 2002 Adjunctive Therapy record showing the Veteran was asked to write down the number of hours that represented how much daily time is devoted to the activity, and the Veteran wrote "8" next to "Work;" and (vi) the August 2002 VA Form 21-526 in Section III where the Veteran wrote, "I now have difficulty relating to people, am sometimes unable to perform my job duties." (indicating he is currently working).  (Italics added.) 

In light of the inconsistent statements pertaining to the Veteran's employment history (and other statements in the record (see, e.g., the appellant's description at the September 1970 VA examination as to how he injured his right hand in service ("In June of 1970 while washing glasses in Vietnam, the patient cut his right hand . . . .") versus the description at the March 2007 VA examination ("The [V]eteran reports having a right hand injury in early 1970 while during a USO show, some grenades [were] thrown into the audience.  He fell to the ground lacerating his thumb . . . .")), the Veteran's credibility appears suspect.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should write to the Veteran and ask for him to both provide the names and addresses and the dates of treatment and permission for VA to assist with obtaining the following records:

(i) psychiatric treatment from Dr. Bernard Member at Family Psychiatry of Fredericksburg beginning in August 2001;

(ii) gastroenterology treatment from Dr. Frank DeTrane at Gastroenterology Associates of Fredericksburg;

(iii) treatment records from a social worker named "Sophie;"

(iv) psychiatric treatment records from Dr. Murray Cohen;

(v) treatment pertaining to 2001 overdose (suicide attempt);

   (vi) treatment by Kurt Larson; and
   
(vii) treatment by Florence Duke from 1979 to 1982 and from 1990 to 1991.  

2.  The RO/AMC should ask the Veteran to identify when (month/year) he was first treated at the McGuire VA clinic in Fredericksburg, Virginia, and the VA Medical Center in Richmond, Virginia.  The RO should then obtain the records.  If the Veteran does not provide the date he first started treatment at each facility, obtain the records beginning in August 2002 from each facility.  

3.  Once the above development has been completed to the extent possible, the RO/AMC should schedule a VA orthopedic examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any right knee disability had its onset in service or is caused or aggravated by a service-connected disability, particularly the left knee disability.  The claims file must be reviewed by the physician in conjunction with the examination.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether:

(i) Is it at least as likely as not, i.e., is there a 50/50 chance, that any current right knee disability had its onset in service?

(ii)  Is it at least as likely as not, i.e., is there a 50/50 chance, that any current right knee disability was caused or is aggravated (that is, chronically worsened) by left knee post traumatic osteoarthritis?  

(iii)  If a right knee disability was not caused, but is aggravated by the left knee, the examiner should identify the baseline level of severity of the right knee disability prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the right knee disability is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

In preparing the opinion the examining physician must note the following terms:

*	"It is due to" means 100 percent assurance of relationship. 
*	"It is at least as likely as not" means 50 percent or more. 
*	"It is not at least as likely as not" means less than a 50 percent chance. 
*	"It is not due to" means 100 percent assurance of non relationship.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report.

4.  Once parts 1 and 2 have been completed to the extent possible, the RO/AMC should schedule a VA gastrointestinal examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any current gastrointestinal disorder had its onset in-service, or is caused or aggravated by a service-connected disability, particularly an anxiety disorder with posttraumatic stress disorder and/or non-steroidial anti-inflammatory drug use for a service-connected lumbosacral strain and left knee disability.  The claims file must be reviewed by the physician in conjunction with the examination.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether:

(i) Is it at least as likely as not, i.e., is there a 50/50 chance, that any current gastrointestinal disorder had its onset in service?

(ii)  Is it at least as likely as not, i.e., is there a 50/50 chance, that any current gastrointestinal disorder was caused or is aggravated (that is, chronically worsened) by anxiety disorder with posttraumatic stress disorder and/or non-steroidial anti-inflammatory drug use for a lumbosacral strain and left knee post traumatic osteoarthritis?  

(iii)  If a gastrointestinal disorder was not caused, but is aggravated by anxiety disorder with posttraumatic stress disorder and/or non-steroidial anti-inflammatory drug use for a lumbosacral strain and left knee post traumatic arthritis, the examiner should identify the baseline level of severity of the gastrointestinal disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the gastrointestinal disorder is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

In preparing the opinion the examining physician must note the following terms:

*	"It is due to" means 100 percent assurance of relationship. 
*	"It is at least as likely as not" means 50 percent or more. 
*	"It is not at least as likely as not" means less than a 50 percent chance. 
*	"It is not due to" means 100 percent assurance of non relationship.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

5.  If and only if additional medical records show that the Veteran has a distinct sleep disorder, the RO/AMC should schedule a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any separately diagnosed sleep disorder had its onset in service or is caused or aggravated by a service-connected disability, particularly an anxiety disorder with posttraumatic stress disorder.  The claims file must be reviewed by the physician in conjunction with the examination.  Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether:

(i) Is it at least as likely as not, i.e., is there a 50/50 chance, that any current sleep disorder had its onset in service?

(ii)  Is it at least as likely as not, i.e., is there a 50/50 chance, that any current sleep disorder was caused or is aggravated (that is, chronically worsened) by anxiety disorder with posttraumatic stress disorder.  

(iii)  If a sleep disorder was not caused, but is aggravated by the anxiety disorder with posttraumatic stress disorder, the examiner should identify the baseline level of severity of the sleep disorder prior to the onset of aggravation, and the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the sleep disorder is due to the natural progress of the disease process, the physician should identify the degree of increase in severity due to natural progression.

In preparing the opinion the examining physician must note the following terms:

*	"It is due to" means 100 percent assurance of relationship. 
*	"It is at least as likely as not" means 50 percent or more. 
*	"It is not at least as likely as not" means less than a 50 percent chance. 
*	"It is not due to" means 100 percent assurance of non relationship.

The examiner must explain the rationale for any and all opinions expressed.  If the examiner opines that the questions cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report.

6.  The Veteran must be afforded a VA psychiatric examination by a physician.   The claims folder must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating mental disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to anxiety with posttraumatic stress disorder.  The examiner is asked whether any current sleep disorder is part of the service-connected psychiatric disorder.  A complete rationale for any opinion offered must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report.

7.  The Veteran should be afforded a VA orthopedic examination by a physician.  The claims folder must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating spine disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to a lumbosacral strain.  A complete rationale for any opinion offered must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report.

8.  The Veteran should be afforded a VA scars examination by a physician.  The claims folder must be made available to the examiner.  In accordance with the latest AMIE worksheets for rating scar disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any symptoms due to the residual scar on the right hand.  The examiner is informed that the Veteran is in receipt of a separate 30 percent evaluation for right median nerve injury associated with right hand injury.  The examiner is to address only the scar on the right hand.  A complete rationale for any opinion offered must be provided.

The VA examiner must append a copy of their curriculum vitae to the examination report.

9.  The RO/AMC should review each examination report and medical opinion to ensure that it is in complete compliance with the directives of this remand.  If any of the reports are deficient in any manner, the RO must implement corrective procedures at once.

10.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

11.  Thereafter, the RO/AMC should readjudicate all remaining claims.  When considering the claims for entitlement to an effective date earlier than August 9, 2002, for both the award of an increased rating for an anxiety disorder with posttraumatic stress disorder, and a total rating for compensation based upon individual unemployability in connection with the Veteran's allegations of not having worked full time since 1980 due to his psychiatric disorder, the RO/AMC must consider the discussion set forth above on pages 12 and 13 of this decision.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


